Citation Nr: 1421809	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a residuals, right leg injury.  

2.  Entitlement to service connection for respiratory disorder, currently manifested by pulmonary emboli.  

3.  Entitlement to service connection for syncope (fainting spells).  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a chest disorder, due to exposure to paint fumes.  

6.  Entitlement to service connection for residuals, laceration of the left middle finger.  

7.  Entitlement to an increased rating for pseudofolliculitis barbae (PFB), currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The Veteran testified at a Travel Board hearing in April 2012.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claims in September 2012 for further development.  

In February 2014, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted his April 2012 Travel Board hearing is no longer employed by the Board.  He was given the opportunity to testify at another hearing.  The Veteran declined and asked that his case be considered on the evidence of record.  


FINDINGS OF FACT

1.  No residuals (deep vein thrombosis) of the right leg occurred in or are related to the Veteran's active service.  

2.  No respiratory disorders, other than acute respiratory infections, which resolved without residual disability and positive tuberculosis reactor status, occurred in or are related to the Veteran's active service.  

3.  On January April 18, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his Travel Board hearing that a withdrawal of the issue of entitlement to service connection for syncope (fainting spells) was requested.  

4.  Chronic headaches were not incurred in, aggravated by, or related to any allergic responses to chemical or paint exposures during the Veteran's active service.  

5.  A chest disorder was not incurred in, aggravated by, or related to paint fumes during the Veteran's active service.  

6.  The Veteran' laceration of the left middle finger in service resolved without residual disability.  

7.  The Veteran's pseudofolliculitis barbae is productive of at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of the exposed areas affected; or intermitted systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  He has no more than one characteristic of disfigurement of the face.  



CONCLUSIONS OF LAW

1.  Residuals (deep vein thrombosis) of left leg injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).   

2.  Respiratory disorder, currently manifested by pulmonary emboli, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).   

3.  The criteria for withdrawal of an appeal on the issue of service connection for syncope (fainting spells) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2013).  

4.  Chronic headaches were not incurred in or in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).   

5. Chest disorder, claimed as due to exposure of paint fumes, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).   

6.  Residuals, laceration of the left middle finger, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).   

7.  The criteria for a rating in excess of  10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 . 

At the April 2012 Travel Board hearing before the Board, the Veteran indicated that he desired to withdraw the issue of entitlement to service connection for syncope (fainting spells).  Hearing transcript at pg. 5.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicating his intention to withdraw the appeal as to this issue, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b)).  Hence, there remain no allegations of errors of fact or law for appellate consideration on the issue of entitlement to service connection for syncope (fainting spells).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  


Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in 2007 and 2008.  The letters fully addressed all notice elements in these matters.  They informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issues on appeal. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2012).  The RO associated the Veteran's service treatment records, VA treatment records, and private medical statements with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent a VA examinations November 2008, September 2009, and again in January 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate, and were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran.  

The Veteran participated in a Travel Board hearing in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.   It is important to note that the Veteran was informed in February 2014, that the VLJ who conducted the April 2012 Travel Board hearing no longer is employed by the Board.  The Veteran was offered an additional hearing in connection with this appeal, and he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183  (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for residuals, right leg injury, respiratory disorder, currently manifested by pulmonary emboli, chest disorder, due to exposure to inservice paint fumes, chronic headaches, and residuals, laceration of the left middle finger, during active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303 (2013). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1. 49 (1990). 

Service treatment records show the Veteran was a PPD convertor who was exposed to tuberculosis.  He was periodically on INH therapy from 1983 to 1986, when he separated from service.  He was periodically on and off of the INH therapy and he did not initially complete the course of therapy.  He finally completed the therapy upon separation from service.  He also had chest congestion throughout service with associated headaches on occasion.  He was diagnosed with chest cold, pleuritis, upper respiratory infection (URI), and probable bronchitis.  In December 1985, he sustained bleeding fingers when trying to pull the line against a boat when the other line rubbed against his 3 fingers causing abrasion of the left middle, ring, and small fingers.  No fracture was found and his fingers were found to be grossly "ok."  Range of motion of the fingers was good, although complaints of pain on flexion were noted.  His fingers were cleaned with betadine scrub and dressed with Bacitracin ointment.  

In March 2008, the Veteran was hospitalized at Delta Medical Center when he presented with questionable syncopal episode and blacked out.  He was previously healthy and had no known medical problems.  He used no medications.  He complained of pain and swelling in his right leg.  He was found to have DVT of the right lower extremity.  A CT of the chest showed multiple bilateral pulmonary emboli.  His risk factors included sitting for prolonged periods as a security guard.  

The Veteran testified at a Travel Board hearing in April 2012.  He indicated that he injured his left middle finger on board the USS Mobile.  The clip of the mooring line broke and came back and hit him in his left hand.  He stated that he received antibiotic treatment at the time and iodine.  He stated that he continued to date to feel a dull sensation and pain in that area.  He testified that it affects him on a daily basis when he is lifting.  He maintained that it is sensitive to touch.  He also testified that he sustained DVT in service when he injured his feet.  He stated that he was treated in service for pain and swelling of the right leg and thereafter.  He stated that while in service they did not call it DVT, it was diagnosed as pain and swelling due to injury of the feet.  He testified that later VA doctors indicated that it was DVT.  As for headaches, he testified that he began getting headaches in service from inhaling paint fumes.  He stated that he had a strong dull sensation and he has been prescribed pain medication for these headaches that continue to occur once a month.  He also claimed that he had bronchitis/chest pains in service and that this was caused by inhalation of hazardous chemicals and paint fumes.  He stated that he reported this and was told that it was bronchitis-like symptoms.  He stated that he had never been given an opinion that the bronchitis he experienced had been a result of fumes that he was exposed to in service.  He stated that he came to this conclusion based on research he had done on the Internet.  At the time of the hearing, he testified that he was now only treated for chest pain and breathing problems.  He also stated that he suffered from shortness of breath and coughs and that he had been diagnosed as a TB converter, possible early symptoms of TB, but no signs of TB in his body.  He was treated with a series of six-month medications.  

Pursuant to the Board's September 2012 remand, the Veteran underwent VA examinations in January 2013 in connection with the claims.  

The Veteran underwent VA vascular examination.  He reported that he cut the top of his right foot when a 40 to 50 pound pneumatic hammer tool fell on his right foot in May 1985 while aboard the USS Mobile.  He stated he was examined and the injury was cleansed and gauzed wrapped.  He was told to return to duty.  He was examined a couple of days later when the foot became swollen, painful, and blistered. The dressing was changed and he was given oral Ibuprofen.  Two to three days later, he was seen again due to worsening painful swelling.  He was given topical ointment and placed on three days light duty.  Thereafter, he returned to full duty.  He received subsequent gauze changes and Ibuprofen, but he remained on full duty.  He stated that he believed he sustained fractures of his right digits 1, 3, and 5 and that he had nerve and vascular injury of the same.  He stated that he told examiners when he was separated from service, but there was no recommendation for intervention or management.  In 2009, he reported an incident of blood clot in the right leg which was positive per CT scan.  He believed that this was the result of his injury to the right foot sustained in service.  He was prescribed oral medication and blood thinner with elevated positioning upon rest.  He had two occasions of recurrent blood clots in 2010-2011.  

Physical examination revealed the Veteran had never been diagnosed with peripheral vascular disease (PVD).  He had never been diagnosed with an aortic aneurysm.  Ankle/brachial index testing was performed along with ultrasound of the right lower extremity and the results were residual DVT right calf to thigh with popliteal and posterior tibial collaterals.  It was noted that he last worked in 2009 after he had worked for 23 years in security and corrections jobs when he applied for Social Security disability due to blood clots and knee health problems.  Social Security disability was awarded in 2010, retroactive to 2009.  He entered college in 2011 with a major in sociology.  He reported no accommodations to his college activities and stated he had no problems with functionality in college.  The examiner found it was less likely as not that the claimed right lower extremity circulatory condition was due to any events or condition of military service.  Service records clearly documented the only injury to the right foot for the above reported accident/injury was a laceration of the top of his foot which healed without residual complications.  There were no documented bone fractures, nerve, vascular or ligamentous injuries or abnormalities and there were no functional deficits or residuals.  There were no medical or circulatory problems to the legs or chronic ulcerations or wounds.  The earliest reference to circulatory problems of the lower extremities was the occurrence of DVT in March 2008 and this was too remote from military to be considered service connected.  

The Veteran underwent a VA examination for headaches.  The Veteran stated onset of headaches in November 1983 and persistence of daily headaches without any known trauma or injury which he attributed to his work duties in the paint room aboard the USS Mobile, where he mixed paints and handled solvents both in the paint room and on deck where he painted.  The discomfort mostly began as a dull aching in the right temple and spread across the front of his head.  He also reported occasional runny nose and upper respiratory congestion.  He stated that he was repeatedly examined aboard ship for headache symptoms with occasional associated problems which he felt were representative of sensitivity reactions related to the above stated substances.  The Veteran's belief was based on his Internet research.  The examiner opined that it was less likely than not that any event, injury, or exposure during military service resulted in the condition of headaches.  The only mention of headaches during the Veteran's military service was during periods of acute viral illness and when blood pressure readings were elevated.  These instances of headaches were not chronic.  There was no mention in the service treatment records of headaches associated with allergic responses or related to any chemical or paint exposures.  There was no claimed or documented injury during military service that accounted for headaches.  

The Veteran underwent a VA examination for a left hand 3rd digit injury.  The Veteran's medical history indicated that he sustained a superficial abrasion injury to the 3rd digit of the left hand in December 1985.  His finger was scraped by a metal clip from a mooring line.  The wound was cleansed and gauzed wrapped with a return to duty.  He reported uncomplicated healing and no functional residuals, although a prominent blood vessel along the side of the finger occasionally swelled and ached, especially when his blood pressure was elevated.  The examiner stated that there was no visible scar in the affected area on the day of examination.  The Veteran's dominant hand was related to be his left hand.  There was no flare-up in the function of the hand.  There was no functional impairment of the finger.  There was no tenderness or pain to palpation of the finger.  Hand grip of both hands 5/5.  The examiner stated that it was less likely than not that the Veteran sustained a scar to the left hand 3rd digit as a result of a superficial abrasion injury in 1985.  The examiner stated while there was evidence of a superficial abrasion to the left hand 3rd digit while performing shipboard duties, the abrasion healed without complication or apparent scar.  The examiner stated that there was no evidence of a present scar and no evidence of any associated functional deficit or pathological condition.  

The Veteran underwent a VA respiratory examination.  He reported an instance of fainting spells while walking to work in March 2009.  Medical examination revealed diagnostic findings of granulomatous emboli left lower lung and DVT right lower leg after extensive medical work-up/hospitalization where treatment consisted IV heparin, fluids, and rest.  He transitioned to oral blood thinner and has continued on that to the present with one recurrent blood clot with an uncomplicated resolution.  He also continued with an apparently stable lung granuloma which had not required treatment.  He stated he had a past ultrasound but could not recall the results or any medically derived diagnoses although he continued to wear compression stockings as needed.  He avoided prolonged same positioning and elevated his legs when sitting.  There were also radiographic findings of scattered granulomatous scars to the left lung (benign).  Likely mural thrombus, left, descending pulmonary artery in connection with old and new DVT right lower leg, were shown per CT thorax and Doppler studies.  The examiner stated that the mural thrombus was not the same as a pulmonary embolism.  The origin of the mural thrombus was in the wall of the pulmonary artery, not within the lung.  It, therefore, could not be considered a pulmonary/respiratory condition.  It also did not relate to the claimed DVT.  The examiner also opined that it was less likely as not that the Veteran's respiratory condition was due to any events or conditions of military service.  There was no evidence of any respiratory condition during military service other than acute instances of respiratory infections which resolved without sequalae or complications and reference to positive TB reactor status, but negative work-up for the disease with eventual completion of a medication regimen.  There was no medical evidence of a respiratory condition presently that could be related to any events or conditions of service because the mural thrombus in the pulmonary artery did not involve the lungs or any lung disease.  There was an essentially normal pulmonary function test study of December 2008 and numerous other chest x-ray studies that did not show any respiratory disease.  There was no medical evidence of respiratory complaints or illness during service related to exposure of paint fumes or other such potentially toxic inhalants.  Additionally, it was not feasible that the dropping of pneumatic tool on his foot during service resulted in vascular deficit or pulmonary injury or pulmonary embolism more than 20 to 30 years later, especially with no intervening history of such conditions.  

Absent the Veteran's personal statements, there was no evidence that he currently has residuals of a right leg injury, respiratory disorder manifested by pulmonary emboli, headaches, chest disorder, due to exposure of paint fumes, or residuals, laceration of the left middle finger.  Other than the residuals of the laceration of the left middle finger, the Veteran has not presented any evidence that any of the other  aforementioned disorders were the result of active service.  The laceration of the left middle finger did occur, but resolved without residual disability or any scar.  His headaches claimed during service were acute symptomatology of his upper respiratory conditions such as colds and upper respiratory infections, which also resolved without residual disability.  The residuals of the right leg injury were not caused by his claimed drop of a pneumatic tool on the right foot.  There was no evidence of the development of a DVT in 2009, as a result of service, that was that remote in time from his 1986 separation from service.  His mural thrombus does not involve his lung or any lung disease and there is no evidence of any lung disease.  Although he is a TB convertor, he has no evidence at any time of the disease.  The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the Veteran is competent to describe headaches, pain in the right lower extremity, a dull sensation in his finger, and shortness of breath, he is not competent to diagnose himself as having claimed disabilities associated with these symptoms.  These claimed disabilities, such as DVT, are not the type of disorders that can be diagnosed by unique and readily identifiable features.  It does not involve a simple identification that a layperson is competent to make.  Clinical testing by a physician or VA examiner is necessary.  Moreover, the Veteran has done much research on these claimed conditions on the internet, such as some of these conditions being caused by exposure to chemicals and paint fumes.  Even if he had these conditions, no medical professional has attributed headaches or chest disorder to any chemical or paint fumes, and the Veteran is not competent to diagnose these findings himself.  The Veteran's unsubstantiated statements regarding his claim that he had residuals of a right leg injury (DVT), a respiratory disorder, manifested by pulmonary emboli, headaches, and chest disorder due to chemical and paint fumes, are found to lack competency.  

Thus, since the evidence does not show that the Veteran has residuals of a right leg injury (DVT), respiratory disorder, manifested by pulmonary emboli, headaches, chest disorder, due to chemical and paint exposure, or residuals, laceration of the middle finger, there is no basis upon which to grant service connection.  Service connection for residuals of a right leg injury (DVT), respiratory disorder, manifested by pulmonary emboli, headaches, chest disorder, due to chemical and paint exposure, or residuals, laceration of the middle finger is not warranted.  The preponderance of the evidence is against the claims.

Increased Rating pseudofolliculitis barbae (PFB) 

The Veteran asserts that his PFB is more severe than the current 10 percent rating reflects.  He maintains that he has pain, itching, and bleeding associated with his PFB.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased-rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

After a careful review of the medical evidence of record, the Board finds that no more than the current 10 percent evaluation is warranted for PFB.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708  (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in September 2007.  He has not requested review under the criteria as amended in 2008.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

The Veteran's service-connected PFB has been variously evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118.  The disability has been variously evaluated under DCs 7819, 7813, 7806, and 7804.  

Under Diagnostic Code 7806, dermatitis or eczema, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period.   

Diagnostic Code 7806 also states that the disability may be rated as disfigurement of the head, face, or neck, (DC 7800), or scars (DC 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

Under DC 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement.  A 30 percent rating is also warranted where there is visible or palpable tissue loss and additional symptomatology. 

The Veteran underwent a VA examination in December 2007.  He reported he had welps in the neck area 1 to 2 times per week, necessitating alcohol use on the welps.  He related that he used hydrocortisone cream on his neck on a regular basis.  Physical examination revealed skin colored papules in the beard area of the neck scattered around creases.  There was no erythema or pustule formation.  There was no tenderness on examination.  There were no scars per se, only papules.  There was also no keloid formation.  The diagnosis was PFB.  

A VA outpatient treatment record dated in April 2009 was associated with the claims folder.  The Veteran was seen with few scattered, mildly inflammatory papules around his beard line.  The assessment was PFB.  He was prescribed benzoyl peroxide (PB) for use.  

The Veteran testified at a Travel Board hearing in April 2012.  He testified that he had breakouts in his face, chin, and neck, twice a month.  He stated that he used antibiotics and several creams prescribed by VA.  He related that he had scarring around the lower aspect of his neck.  

Pursuant to the Board's September 2012 remand, the Veteran underwent a VA examination in January 2013.  The Veteran complained of PFB that he has had since service.  He stated that his skin condition was stable under his prescribed treatment regimen which consists of daily cleansing BP/erythromycin 3 percent gel and clindamycin 1 percent topical solution.  He reported no current problems of rashing, pustules, or scarring.  He related he had used topical medications 6 weeks or more, but not constantly.  The examiner indicated that the PFB affected less than 5 percent of the total body area and less than 5 percent of the exposed body area.  His PFB was noted not to impact his ability to work.    

A thorough review of the evidence of record reveals that no more than a 10 percent rating is warranted for PFB.  

The physical evidence of record showed skin colored papules around the neck area, with no scars, keloids, or other disfigurement.  There was less than 5 percent total area affected and less than 5 percent exposed area affected.  Two or three characteristics of disfigurement, 20 to 40 percent of the entire body or 20 to 40 percent of the exposed area affected; or systemic therapy such as corticosteroids for a total of 6 weeks or more but not constantly, during the past 12 months, have not been shown.  

The Board has considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the manifestations and symptoms of the Veteran's PFB were applied to the applicable rating criteria.  The Board fully explained why the criteria for a 30 percent rating had not been met.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PFB includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Extra Considerations 

The Board has also considered the Veteran's statements that his PFB disability is worse and that service connection should be granted for the disorders on appeal.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his PFB disorder- according to the appropriate diagnostic codes or to attribute a current disability to an inservice disease or injury.  

Such competent evidence concerning the nature and extent of the Veteran's PFB and a relationship to service, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which PFC is evaluated and a relationship of additional disabilities to service.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  For the PFB, the level of disability is rated the same throughout the rating period.  Therefore, an increased rating for PFB is not warranted at any point throughout the rating period.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  During the appellate period, by rating decision of July 2010 the RO denied TDIU and the Veteran did not file a timely appeal.  The Veteran again filed a claim for TDIU during the appellate period and again, by rating decision of July 2013, TDIU was denied.  It is important to note that the Veteran has until July 2014 to appeal the RO denial of TDIU.  


ORDER

Service connection for a residuals, right leg injury, is denied.  

Service connection for respiratory disorder, currently manifested by pulmonary emboli, is denied.  

Service connection for syncope (fainting spells) is dismissed .  

Service connection for headaches is denied.  

Service connection for a chest disorder, due to exposure to paint fumes, is denied.  

Service connection for residuals, laceration of the left middle finger, is denied.  

A rating in excess of 10 percent for PFB is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


